 BEDFORD DISCOUNTERS, INC.Bedford Discounters,Inc. and Retail Store EmployeesUnion,Local 372, Retail ClerksInternational Asso-ciation,AFL-CIO. Case 1-CA-8599June 25, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn March 16, 1973, Administrative Law Judge Al-vin Lieberman issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Counselfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.509whether Respondent violated Section 8(a)(1), (3), and (4) ofthe National Labor Relations Act, as amended (the Act).Particularly, the principal questions for decisionare as fol-lows:1.Was Michael Grassini, while in Respondent's employ,a supervisor within the meaning of Section 2(11) of the Act?2.Assuming a negative answer to the foregoing question,did Respondent, in violation of Section 8(a)(1) of the Act,offer Grassini a reward to induce him to cease supportingRetail Store Employees Union, Local 372, Retail ClerksInternational Association, AFL-CIO (the Union)?3.Again assuming a negative answer to question 1,above, did Respondent, in violation of Section 8(a)(3) of theAct, discharge Grassini because he supported the Union?4.Assuming an affirmative answer to question 1, above,did Respondent, in violation of Section 8(a)(1) of the Act,offer Grassini a bribe to induce him to campaignagainst theUnion?5.Did Respondent, in violation of Section 8(a)(1) and/or(4) of the Act, discharge Grassini because he gave testimonyunder the Act? 3Upon the entire record,4 upon my observation of thewitnessesand their demeanor while testifying, and uponconsideration of the arguments made and the briefs submit-ted,s I make the following:ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Bedford Discounters,Inc.,Bedford, New Hampshire, its officers,agents,successors,and assigns, shall take the action set forthin the said recommended Order.DECISIONSTATEMENT OF THE CASEALVINLIEBERMAN,Administrative Law Judge: The trial inthis proceeding, with all parties except the Charging Partyrepresented,was held before me in Manchester, NewHampshire, on December 6, 1972, upon the GeneralCounsel'scomplaintdatedNovember 6, 1972,1 andRespondent's answer.2In general,the issues litigated wereiThe complaint was issued pursuant to a charge and an amended chargefiled,respectively,on September29, 1972, andNovemberI, 1972, by RetailStore Employees Union,Local 372,Retail Clerks International Association,AFL-CIO2During the trial the complaint was amended to substitute the nameArnold Brown for the name Harold Sanborn in par 7 and the followingparagraph,numbered 7(a), was added."On or about May24, the Respon-dent, by GeorgePope,Store Manager, at a restaurant in Salem,New Hamp-shire, interfered with Section 7 rights ofemployeesby offering something ofvalue to employees if they ceasedsupportingtheUnion"Upon thecomplaint's amendment,the answer was amended to admit the allegationsof par 7 ofthe complaint, as amended, and todeny the allegations of par.7(a)i Set forth below are therelevant provisions of the Act towhich referencehas been made in the textSec 2When usedin this Act-(11) The term"supervisor"means any individual having authority, inthe interest of the employer,to hire, transfer,suspend, lay off, recall,promote,discharge,assign, reward, or discipline other employees, orresponsiblyto direct them,or to adjusttheir grievances,or effectivelyto recommend suchaction,if in connection with the foregoing theexerciseof such authorityis not of a merely routine or clerical nature,but requiresthe use ofindependentjudgmentSec. 8(a) It shall be an unfairlabor practice for an employer-(1) to interfere with, restrain,or coerce employeesin the exercise ofthe rights guaranteedin section 7;(3) by discrimination in regard to hire or tenure of employmentto encourage or discourage membership in any labor organization.(4) to discharge or otherwise discriminate against an employee be-cause he had filed charges or given testimony under this Act,Sec 7, insofar as pertinent,provides as followsSec 7 Employees shall have the right to self-organization.tobargain collectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection .4 Issued simultaneously is a separate order correcting obvious errors in thestenographic transcript of this proceeding. Included in this order are thecorrections sought by the General Counsel in a motion to which no opposi-tion was filed5Although all the arguments of the parties and the authorities cited bythem, whether appearing in their briefs or made orally at the trial, may notbe discussed in this Decision, each has been carefully weighed and consid-ered204 NLRB No. 90 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTIJURISDICTIONRespondent,a New Hampshire corporation,is engagedat Bedford,New Hampshire,in the retail grocery business.Respondent's annual gross volume of business exceeds$500,000 and it annually purchases merchandise valued inexcess of$50,000 from vendors located outside the State ofNew Hampshire. Accordingly,I find that Respondent isengaged in commerce within the meaning of the Act andthat the assertion of jurisdiction over this matter by theNational Labor Relations Board(the Board)iswarranted.Catalina Island Sightseeing Lines,124 NLRB 813, 815;Car-olina Supplies and Cement Co.,122 NLRB 88, 89.IITHE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III INTRODUCTIONThis case is mainly concerned with the discharge of Mi-chael Grassini,the manager of Respondent'smeat depart-ment,shortly after he testified as a witness for the GeneralCounsel in a prior proceeding brought against Respondent.Asserting that Grassini was a rank-and-file employee whosupported the Union in its organizational campaign amongRespondent's employees,the General Counsel argues thatGrassini's employment was terminated because he was aunion adherent and because he appeared as a witnessagainst Respondent.On the foregoing premises the GeneralCounsel maintains that Grassini's discharge was violative ofSection 8(a)(1), (3), and(4) of the Act.Peripherally involved in this case is a conversation be-tween George Pope,Respondent's president,and Grassiniin the course of which,the complaint alleges,Pope,in viola-tion of Section 8(a)(1) of the Act,offered Grassini "some-thing of value"to induce him, as an employee,to forsakethe Union.Alternatively, the General Counsel argues thatifGrassini is found to be a supervisor,Pope's propositionto Grassini also falls within the ambit of Section 8(a)(1) asa bribe to persuade him to campaign against the Union.Stronglyurging thatGrassiniwas a supervisor,Respondent's position,simply stated,is that Grassini wasnot discharged because he testified against Respondent butbecause by supporting the Union he was disloyal to Re-spondent.Therefore,Respondent contends,Grassini's dis-missal was not violative of Section 8(a)(1), (3), or (4) of theAct. Finally,Respondent denies that Pope's offer to Grassi-ni, as alleged in the complaint,contravened Section 8(a)(1).IV PRELIMINARY FINDINGS AND CONCLUSIONS 6A. Respondent's BusinessPursuant to a franchise,Respondent operates grocerysupermarkets in J. M.Fields department stores located inBedford,New Hampshire,and elsewhere. Respondent'strade name is J. M.Fields Quality Discount Foods.Respondent's supermarket in Bedford,the only one in-volved in this proceeding,7isdepartmentalized.Amongothers,there are meat,delicatessen,and produce depart-ments.There are separate managers for each department.At all material times Michael Grassini was the managerof Respondent'smeat department.In addition to Grassini,there were in the meat department a head meatcutter, twojourneymen meatcutters, one apprentice meatcutter, andthree meat wrappers.B. The Union'sOrganizingCampaignInMay 1972 8 the Union, withsupport from MichaelGrassini,began to organize Respondent's employees.' Dur-ing its campaign to become the bargaining representative ofRespondent's employeestheUnionfiled an unfair laborpractice charge(Case 1-CA-8361),alleging violations ofSection 8(a)(1) and(3) of the Act,10 and a petition for certifi-cation(Case 1-RC-12203). The formerwas filed on May 24and the latter on June 5.C. ThePrior Proceedings1.The representation caseAmong the issues litigated in the representation case initi-ated by the Union's petition was the status of several ofRespondent'sdepartmentmanagers,includingMichaelGrassini,the manager of Respondent'smeat department,whose discharge is the principal subject of the instant pro-ceeding.The Unioncontendedthat theywere employees,whereas Respondent took the positionthat theywere super-visors.On June 27, 1972, ahearing was held to resolve thisquestion. George Pope,Respondent's president,was its onlywitness and Grassini,testifying pursuant to subpena, wasthe sole witnessfor the Union.In his Decision and Direction of Election II issued onJuly 18, the ActingRegional Director(Regional Director)for Region1of theBoard,on evidenceapparentlysimilar,6 Thepurpose of these findings is to furnish a frame of reference withinwhich to consider the facts relating to Respondent's alleged unfair laborpractices and the conclusionsto which theymay give rise To the extent thatthe contentions of the parties relate specifically to the findings made herethey will be treated here, although they, as well as the findings,may againbe considered in other contexts7Unless otherwise noted,all subsequent mention of Respondent will havereference to its Bedford supermarketsAll dates hereinafter mentioned without stating a year fall within 1972.9As will appear in a later section of this Decision,Grassini's adherence tothe Union soon came to the attention of George Pope, Respondent's presi-dent10 The charge referred to in the text is not the basis for the instant proceed-ing The charges upon which the complaint in this case issued were filed later1G C Exh 2(b) BEDFORD DISCOUNTERS, INC.as will be seen,to that adduced at the instant trial, ruled"that the department managers[including Grassini]are su-pervisors within the meaning of the Act."Accordingly, theywere excluded from the unit found by the Regional Directorto be appropriate for the purposes of collective bargaining.The Board,upon the Union's request,reviewed the Re-gional Director's decision.Concluding that the issue relat-ing"to the unit placement of meat,produce anddelicatessen department managers. . .can best be resolvedthrough the challenge procedure,"the Board directed thatthey be permitted to vote"subject to challenge." 12At the election,conducted on August 18, 43 votes werecast for the Union and 7 against;and 8 people,including,Iassume,Grassini and the other department managers,voted under challenge.Because the challenged ballots wereinsufficient in number to affect the results of the election nodetermination was made as to their validity.On September 27 the Union was certified as the exclusivecollective-bargaining representative of Respondent's em-ployees in a unit consisting of "all full time and regular parttime employees at [Respondent's] store,but excluding thestoremanager,guards and supervisors as defined in theAct." 13A motion to rescind the Certification on the groundof supervisory influence in the signing of union authoriza-tion cards,made on September 29, was denied on October17.2.The unfair labor practice caseThe proceeding instituted by the unfair labor practicecharge filed by the Union came on for trial before Adminis-trative Law Judge David S. Davidson on September 13,1972. The trial was completed the next day.With knowledge of employees of Respondent MichaelGrassini,the manager of Respondent'smeat department,testified at this trial on September 14 as a witness for theGeneral Counselpursuant to subpena issued at the latter'srequest.AlfredWieland and JosephDelessio, respectivelymanagers of Respondent's produce and delicatessen depart-ments,also testified as witnesses for the General Counsel.As appears from Administrative Law Judge Davidson's De-cision 14 all three gave evidence adverse to Respondent.D. Grassini's StatusThe General Counsel and Respondent are sharply divid-ed on this issue.15 The former contends that Michael Grassi-12G.C. Exh. 2(c).I7G.C. Exh. 2(e).14Administrative Law Judge Davidson's Decision was received in evi-denceas G.C.Exh. 2(h)15Although the question of Grassini's status surfaced in the previous un-fair labor practice case,itwas not theredecidedAsismade plain in thatDecision,Respondentobjectedto its litigation in the proceeding over whichhe presidedAccordingly,he stated the following in a footnote to his Deci-sionThe three managers[including Grassini]appeared as witnesses for theGeneral Counselbefore me and testified to alleged violationsof Section8(a)(1). Respondent did not contend that they were supervisors beforeme and objected to litigation of their status in thisproceeding. Forpurposes of this proceeding f have considered them to be employeeswithin the meaningof the Act, asRespondent has not contended other-511ni was an employee and the latter that he was a supervisor.Grassini's status is of central importance to this case. Itnot only bears upon the lawfulness of his discharge, but alsoon the complaint's allegation that Respondent indepen-dently violated Section 8(a)(1) of the Act in that it "inter-feredwith Section 7 rights of employees by offeringsomething of value to employees if they ceased supportingthe Union." 16As already noted, at all material times Grassini was em-ployed by Respondent as the manager of its meat depart-ment. In this capacity, he prepared a daily worklist and aweekly work schedule, determined the amount of meat to beordered for the department, and was responsible for itsday-to-day operation.The worklist set forth the variety and quantity of meat tobe cut, wrapped, and offered for sale. Grassini acknowl-edged that through the medium of this list he assigned workto the employees in the meat department, who by consultingthe list became apprised of what they had to do on the dayin question. On occasions when Grassini underestimated,on the list, the quantity of meat to be prepared he verballydirected employees to cut and wrap more. In addition toassigningwork to rank-and-file meatcutters and wrappersinhisdepartment,Grassini himself did a substantialamount of meat cutting and wrapping, spending more than50 percent of his time doing so.The weekly work schedules made up by Grassini weresubject to approval by Pope, Respondent's president. Theywere, however, accepted by Pope without dispute 90 percentof the time. Within this 90 percent were instances in whichPope disagreed with Grassini's scheduling of employees,but, after discussion with Grassini, during which Grassinistated his reasons for not making changes, Grassini per-suaded Pope to adopt his schedule.Grassini was responsible for having the proper quantityand variety of merchandise on hand to satisfy the demandsof Respondent's customers. To this end he prepared, week-ly, a meat purchase order which took into account not onlythe regular business done by Respondent, but also madeprovision, from time to time, for specialsalesand promo-tions conducted by Respondent. Like his work schedules,Grassini's meat orders were also subject to the approval ofa person higher up than Grassini in Respondent'smanageri-al hierarchy. But, about 50 percent of the time, they wereaccepted and executed without change.On I evening each week, for about 4 hours, Grassini actedas store manager.During these periods, although the assis-tant store manager was also on duty, Grassini was responsi-ble for seeing to it that the store's shelves were adequatelystocked; that there were a sufficient number of employeesavailable to bag groceries for customers; and that the storewas secured against theft. Concerning the first of these func-tions,when merchandise ran low Grassini directed an em-ployee to refill the shelves requiring such attention. Inaddition, as Grassini testified, "if," while acting as storemanager, "a problem arose [he] was supposed to take careof it."From time to time, either alone or in the company ofwise16The basis for this allegation is an offer made by George Pope,Respondent's president, to Grassini. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDPope, Respondent's president, and sometimes the assistantstore manager, Grassini interviewed applicants for employ-ment. It does not appear, however, that Grassini was au-thorized to hire, or to recommend the hiring of, employees.Nor does it appear that he had authority to discharge, layoff, or promote employees or effectively to recommend suchaction.Grassini was salaried, whereas the other people whoworked in the meat department were hourly rated. His sal-ary, on a weekly basis, was $16 higher than the head meat-cutter, $32 higher than the other meatcutters, and $132higher than the meat wrappers. In addition to his salaryGrassini received an annual bonus equal to a week's salaryand a quarterly bonus based on the performance of the meatdepartment. The other people working in the departmentreceived no bonuses.Grassini enjoyed other benefits not available to the meat-cutters and meat wrappers. Thus, his sick leave was unlimit-ed, whereas theirs was limited to 4 days a year, and hisinsurance benefits were higher than theirs.About once a month Grassini, Respondent's other de-partment managers, Pope, Respondent's president, and theassistant store manager, an admitted supervisor, attendedmanagerial meetings at which sales,promotions,and, asGrassini stated, "anything attainable to a supermarket"were discussed. The evidence does not show that other peo-ple, including rank-and-file employees, attended, or wereinvited to attend, these meetings.On the basis of the foregoing it is my opinion that Grassi-ni was possessed of sufficient authority and attributes to beclassified as a supervisor.See, in this connection,Angeli'sSuper Valu,197 NLRB 85;Agawam Food Mart, Inc., et al.,162 NLRB 1420, 1424; andNitro Super Market, Inc.,161NLRB 505, 506, 510-511.Accordingly, I conclude that while working for Respon-dent Grassini was a supervisor within the meaning of theAct.l'In arriving at my conclusion that Grassini was a supervi-sor I gave consideration to, and rejected, the GeneralCounsel's argument that he was an employee. In support ofhis position the General Counsel relies on three factors:Grassini's lack of authority to hire, fire, lay off, or promoteemployees or to make effective recommendations in thisarea; his spending more than 50 percent of his time doingrank-and-file work; and the necessity for his weekly workschedules to be approved by Pope, Respondent's president.These are not detractive of Grassini's supervisory status.Thus, "authority to hire and discharge and layoff or effec-tively so recommend is nota sine quanon of a supervisor."17Tonnor Brothers Foods, Inc, etc,200 NLRB No 70, does not require acontrary conclusion Two of the three persons there claimed to be supervi-sors, but who were held not to be,supervised no one Although the third,whose title was assistant store manager,was assisted by five part-time em-ployees his authority over them, as was stated, "was pretty much limited toroutine matters."While some similarities appear in the functions performedby the assistant store manager inTannerand those performed by Grassini,the former unlike Grassini was not responsible for the day-to-day operationof any department of the store,he did not prepare work schedules foremployees,he was not salaried,it does not appear that his sick leave privileg-es and insurance benefits were greater than any other employee's, nor didhe attend managerial meetings,all of which were held in the cases cited inthe text to be indicia of supervisory statusMaxam Buffalo, Inc., etc.,139 NLRB 1040, 1041, 1053. Con-cerning the second item relied on by the General Counsel,the Board has held that "the mere fact ... that a supervisorspends a large part of his time in the performance of manuallabor does not necessarily affect his status as a supervisor."Wilson Transit Company, et al.,80 NLRB 1476, 1478.18 Fi-nally, although Grassini's weekly schedules needed the ap-proval of Pope, Respondent's president, they were acceptedby him 90 percent of the time. This, in my opinion, satisfiesthe effective recommendation requirement of Section 2(11)of the Act.V THE ALLEGED UNFAIR LABOR PRACTICESA. Facts Concerning Respondent's AllegedIndependent Violation of Section 8(a)(1)of the Act19Shortly after the Union began its organizational cam-paign among Respondent's employees George Pope,Respondent's president, learned that Michael Grassini fa-vored the Union. On May 24, 1972, Grassini and Pope haddinner together. After dinner they talked about the Union.This conversation, recounted by Grassini, was as follows:Mr. Pope asked me, you know, what had to be doneto keep the Union out of the store, and I told him thatI didn't think he could do anything because the peoplewere all for the Union. And I didn't think anythingcould be done. And I said besides I didn't want to haveanything to do with going to the people and tellingthem that, you know, the union was bad or anythingand they would probably think I got bribedor some-thing like that, with a 20 dollar raise. And Mr. Popesaid that if that is what it would take to get you on ourside, you got it. And I said no thank you, I don't wantit.B. Contentions and Concluding Findings ConcerningRespondent'sAllegedIndependent Violationof Section 8(a)(1) of the ActThe basis for the allegation of the complaintthatRespon-dent violated Section 8(a)(1) of the Actis the foregoing offermade by Pope,to increase Grassini's salary in order to weanhim away fromtheUnionand "to get[him]on[Respondent's] side."Ithaving been found that Grassiniwas a supervisor at the time,this allegation falls 20 unlessthere is merit to the GeneralCounsel'salternative argu-ment,appearing in a footnote in his brief, that Grassini as19 In this connection, the Board found individuals to be supervisors not-withstanding that they spent "the majorportion of their time [in onecase,90 percent]inmanual work."Steelweld Equipment Company, Inc, 76NLRB 831, 83319Although I have already set forth in the complaint's allegation in thisrespect,Iwill,for ready reference,do so again here. It states thatRespondent's violation of Sec.8(a)(1) consisted of its having"interfered withSection 7 rights of employees by offering something of value to employeesif they ceased supporting the Union "20 "[Tlhe Act does not protect supervisors,itprotects rank-and-file em-ployees in their exercise of rights" OilCityBrassWorks v.N.L.RB,357 F.2d466, 470(C A 5). See also, to the same effect,N.L.R Bv Edward G BuddManufacturingCompany,169 F.2d 571, 579 (C.A. 6), cert denied335 U.S.908 BEDFORD DISCOUNTERS, INCa supervisor was "offered a bribe . .. if he would agree tocampaign against the Union." This, the General Counselasserts, "borders on 8(a)(l) conduct."It should be noted at the outset that there is no evidenceto establish that Pope requested Grassini to "campaignagainst the Union." Grassini undoubtedly thought thatPope was asking him to do this. But this, as seems clear fromthe proof, does not make it so.21Vis-a-visan employer and a union, the employer has "aright to expect [and] to count on the complete undividedloyalty" of his supervisors.Wisconsin Electric Power Compa-ny,192 NLRB 77. Thus, Pope's offer to Grassini of a salaryincrease "to get [him] on [Respondent's] side" was an at-tempt by Pope, Respondent's president, to obtain by thepayment of a premium what Respondent was already law-fullyentitled to without having to pay for; namely,Grassini's allegiance.Accordingly, I find no violation of Section 8(a)(1) of theAct in Pope's offer to Grassini, I will, therefore recommendthat paragraph 7(a) of the complaint be dismissed.C. Findings Concerning the Alleged ViolativeNature of Grassinr's DischargeMichael Grassini entered Respondent's employ as itsmeat department manager in March 1970. In September1972 he, Alfred Wieland, and Joseph Dilessio, the latter twobeing, respectively, managers of Respondent's produce anddelicatessen departments, appeared as witnesses for theGeneral Counsel in the prior unfair labor practice proceed-ing brought against Respondent. All three gave evidenceadverse to Respondent.Following his testimony in the previous case, which wasgiven on Thursday, September 14, Grassini returned toRespondent's store and worked for the remainder of theweek. At the end of that week he went on vacation. Withoutwarning, Grassini was discharged on September 23, the lastday of his vacation, by George Pope, Respondent's presi-dent, who notified Grassini of his discharge by telegram.Pope testified that his only reason for discharging Grassiniwas his "disloyalty, because of union activity." The twoother department managers who testified as witnesses forthe General Counsel were not discharged.I have already found that employees of Respondent wereaware that Grassini had testified as a witness for the Gener-alCounsel in the earlier unfair labor practice case. Whiledirect evidence of employee knowledge that Grassini wasdischarged soon after his appearance as a witness is scant,only one employee having so testified, I nevertheless findthat in the circumstances of this case employees of Respon-dent had such knowledge.Oil City Brass Works,147 NLRB627, 630, enfd. 357 F.2d 466 (C.A. 5).2221Even if, by torturing the evidence, it would be said that Pope was,indeed, asking Grassini to "campaign against the Union" and to commitunfairlabor practices in doing so, to put the casein the best light insofar astheGeneral Counsel is concerned, there is absolutely no proof that thisrequest was complied with by Grassini Absent such compliance, there is noviolation of Sec 8(a)(I) of the Act.Florida Builders, Incorporated,I I I NLRB786, 78722 InOil City,as here, the discharged supervisor superviseda small numberof employees. There, as here, the discharged supervisorwas ina nonwork513Grassini's adherence to the Union first came to Pope'sattention in May 1972, at the start of the Union's drive toorganize Respondent's employees.23 Learning then, Popetestified, thatGrassini "was definitely for the Union andwas encouraging it" he made up his mind to terminateGrassini's employment. Pope did not immediately effectu-ate his decision to discharge Grassini, however, because, hestated,Grassini was "a very influential person and [Pope]didn't want to do anything that would sway [the vote of theemployees] one way or the other." 24Having given the foregoing testimony Pope was asked bythe General Counsel why he "didn't fire [Grassini] the dayafter the election." Pope replied that he "probably couldhave, but on the advice of [his] lawyer [he] waited ... .because there was still some pending hearings [and] theruling of him being a supervisor was still up in the air."D. Contentions and Concluding FindingsConcerning the Alleged ViolativeNature of Grassiini's Discharge 25Seemingly, the explanation given by George Pope,Respondent's president, for not firing Michael Grassini fordisloyalty immediately upon acquiring knowledge that hesupported the Union, and for waiting until after the closeof the trial in the previous unfair labor practice proceedingbefore doing so, is plausible. Close examination, however,discloses, that it has flaws serious enough to require itsrejection.The first relates to Pope's testimony that having learnedinMay 1972 of Grassini's disloyalty by supporting theUnion he determined to discharge Grassini and would havedischarged him then but did not do so because Grassini was"a very influential person and [he] didn't want to do any-thing that would sway [the vote of the employees] one wayor the other." But the Union's petition for certification uponwhich the representation election was held was not fileduntil June 5, nor is there any evidence in the record tostatus at the time ofhis discharge There he was on layoff, here he was onvacationContinuing the parallel, the supervisor inOil Citywas privatelynotified of his discharge a short time after he testified There thenotificationwas by telephone, here by telegram Finally, there as here, there was a paucityof direct evidencethatthe supervisor had been discharged Notwithstandingthis,the Boardstated inOil Citythat it was "reasonable to find that the[supervisor's]precipitious (sic) discharge [3 days] after his appearance as awitness cameto employee attention "23 Earlier inthisDecision I found that the Union began itscampaign inMay 1972AdministrativeLaw Judge Davidsonin his Decision inthe previ-ous unfairlabor practice proceeding brought against Respondent found thatthe firstmeeting betweenemployees of Respondent and unionrepresenta-tives took place on May 924 Pope's referencehere was to the votes to be cast at the representationelection conductedthe following August on the petition for certification filedby the Union on June 5, 197225 Thecomplaint alleges, andthe General Counsel contends, that by dis-charging Grassmi Respondent violated Sec 8(a)(l), (3), and (4) of the ActConcerningRespondent's claimed trangression of Sec 8(a)(3), par 10 of thecomplaint avers that among the reasons for the termination of Grassini'semployment was his having "joined or assisted the Union or [hishaving]engaged inother concerted activities for the purpose of collectivebargaining,or other mutual aid or protection." Inasmuch as I have found that Grassiniwas a supervisor, his discharge for this reason,assumingits truth,was notlawful.Maxam Buffalo, Inc,139 NLRB 1040, 1041, 1055See also the casescited in In 20, above Accordingly, I will recommend that the quoted portionof par 10 and par I 1 of the complaint be dismissed 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDindicate that Pope had reason to believe that a petitionwould be filed. Pope, therefore, could not have known inMay, before the petition was filed, that an election wouldbe conducted.26 Accordingly, as Pope could not have knowninMay, when he acquired knowledge of Grassini's adher-ence to the Union, that an election would later be held, hisasserted reason for not discharging Grassim at that timebecause he "didn't want [to] sway" votes by doing so isdeprived of the plausibility it might otherwise have had.Even if I am in error in rejecting the vote swaying reasongiven by Pope, Respondent's president, for not dischargingGrassini in May,Pope's explanation for waiting to termi-nate Grassini's employment until after he testified in theprevious trial contains a second serious flaw. This relates toPope's testimony that upon the advice of his lawyer he didnot discharge Grassini immediately after the election, whenthere was no longer any possibility that his doing so "wouldsway" votes "because . . . the ruling of him being a supervi-sor was still up in the air."If this were truly Pope's reason for not straightway dis-charging Grassini after the election, Pope would have fol-lowed his lawyer's advice and Grassini would not have beendischarged on, or even since,September23. Thequestion asto Grassini's supervisory status was, as Pope put it, "up inthe air" on September 23, and still 1S.21 This reason fordelaying Grassini's discharge for disloyalty being, in myopinion,as implausible as that dealing with the swaying ofvotes, it, too, is rejected.Finally, Pope testified that his lawyer additionally ad-vised him not to "fire" Grassini immediately after the elec-tion"because there was still some pending hearings."Amplifying this, Respondent states on brief that "it was feltthat [Grassini's] termination might have an adverse impactupon the outcome of the pending `C' Case and could con-ceivably influence the testimony of other employees in-volved in that matter."This reason I also reject as being flawed. It presupposesthat employees because of malice against Respondent forhaving discharged Grassini for disloyalty would deliber-ately give testimony falsely adverse to Respondent. Howev-er,"the average employee ... is keenly aware of hisdependence upon his employer's good will, not only to holdhis job but also for the necessary job references essential toemployment elsewhere." 28 Respondent's employees having,thus, much to lose by testifying against Respondent wouldnot be apt to give testimony unfavorable to Respondentunless it were true. 926 In this regard,Sec 9(c)(1) of the Act providesthat"Whenevera petitionshall have been filedthe Boardshall investigatesuch petition and if ithas reasonable causeto believethat aquestionof representation.existsshall provide for an appropriatehearingIf the Board finds upon therecordof such hearing that such a question of representation exists, it shalldirectan electionby secret ballot and shall certifythe results thereof "27 AdministrativeLaw Judge Davidson did not decide inthe earlier unfairlaborpractice casethat Grassini was a supervisor. What he did, as appearsfrom his Decision in that case which issued on November7, 1972, was toconsider Grassiniand two othermanagers of departments in Respondent'sstore "for purposesof [that] proceeding....to be employees within themeaningof the Act,as Respondent has not contended otherwise" AlthoughIhave found Grassinito have been a supervisorwhile in Respondent'semloy, thisfinding is not final,beingsubject to reversal bythe BoardWirtz v. B A C Steel Products, Inc,312 F.2d 14, 16 (C A 4)It appears, therefore, that the explanation given by Popefor deferring Grassini's discharge, assertedly solely for dis-loyalty, until after he testified in the previous unfair laborpracticecase, "fails to stand under scrutiny." 30 According-ly, it "can [be] infer[red] that there is another motive [forGrassini's discharge] . . . one that [Respondent] desires toconceal." 31 Drawing this inference, I find that the "motive"Respondent "desires to conceal" is that Grassini was dis-charged because he testified in the previous unfair laborpractice proceeding as a witness for the General Counsel,32That Respondent did not discharge other persons in itsemploy who testified as witnesses for the General Counseldoes not militateagainst this finding.33 On the other hand,the chain of events relating to Grassini's discharge and theabsence of any prior intimation that it would occur rein-force my finding as to its reason. Grassini's dismissal with-out previous notice or warning took place within days afterhe gave his testimony, notwithstanding that his support ofthe Union had been known for months. "The abruptness ofa discharge and its timing are persuasive evidence as tomotivation."N. L.N.L.R.B. v. Montgomery Ward & Co., Inc., 242F.2d 497, 502 (C.A. 2, 1957), cert. denied 355 U.S. 829(1957).Having found that Grassini was discharged for testifyingin the earlier trial, the final question for decision is whetherthe termination of his employment for this reason was viola-tive of the Act. The General Counsel contends, and I agree,that in the circumstances of thiscase it was.It is well settledthat the discharge of a supervisor forgiving testimony in a proceeding brought under the Act isviolative of Section 8(a)(1) where, as here, employees areaware that the supervisor had testified and that he wasprecipitately discharged after his appearanceas a witness.See, for example,Casino Operations, Inc.,169 NLRB 328;Oil City Brass Works,147 NLRB 627, 630, enfd. 357 F.2d466 (C.A. 5, 1966); andBetterMonkey Grip Company,115NLRB 1170, 1171, enfd. 243 F.2d 836 (C.A. 5, 1957), cert.denied 355 U.S. 900 (1957). The rationale underlying thisproposition appears inBetter Monkey Grip.There the Boardsaid:We agree with the Trial Examiner that the Respon-dent discharged Whaley [a supervisor] because he gavetestimony adverse to its interestsin an earlier Boardproceeding. . . . We find, as did the Trial Examiner,that this conduct interfered with, restrained, andcoerced rank-and-file employees in the exercise of theirself-organizational rights within the meaning of Section8(a)(1) of the Act. In our opinion, the net effect ofWhaley's discharge was to cause nonsupervisory em-ployees reasonably to fear that the Respondent wouldtake the same action against them if they testifiedagainst the Respondent in a Board proceeding to en-force their guaranteed rights under the Act. Clearlyinherent in the employees' statutory rights is the right29 CfFederal StainlessSink, etc,197 NLRB 48930N LR.B v Dant, etal,207 F.2d 165, 167 (C.A. 9, 1953)31Shattuck Denn MiningCorporation,etc v.N L R B,362 F.2d 466, 470(C A. 9, 1966)32 This should not be construed as a holding that Grassini's adherence tothe Union did not also figure in his dischargeAs to thisImake no judgment.33 CfNachman Corp v N L R B, 337F 2d 421, 424 (C A 7, 1964) BEDFORDDISCOUNTERS, INC.to seek their vindication in Board proceedings. More-over,by thesame token rank-and-file employees areentitled to vindicate these rights through the testimonyof supervisors who have knowledge of the facts withoutthe supervisors risking discharge or other penalty forgiving testimonyunder the Actadverse to their em-ployer.For these reasons,we find thatWhaley's dis-charge violated Section 8(a)(1) of the Act. [Footnotesomitted.]Accordingly,Iconclude that Respondent violated Sec-tion 8(a)(1) of theAct bydischarging Grassini,a supervisor,because he testified in the previous unfair labor practicecase brought against Respondent.34VI. THE EFFECT OF THE UNFAIR LABORPRACTICE UPON COMMERCERespondent's unfair labor practice occurring in connec-tion with its operations set forth in section I, above, has aclose, intimate and substantial relationship to trade, traffic,and commerce among the several States and tends to leadto labor disputes burdening and obstructing commerce andthe free flow of commerce.VII THE REMEDYHaving found that Respondent engaged in an unfair la-bor practice within the meaning of Section 8(a)(1) of the Actmy recommended Order will require Respondent to ceaseand desist therefrom and to take such affirmative action aswill effectuatethe purposes of the Act. In this connection,my Order will provide that Respondent offer immediatereinstatement toMichael Grassini and that Respondentmake him whole for any losses he suffered by reason of itsviolation of Section 8(a)(1) of the Act.Casino Operations,Inc.,169 NLRB 328. Any backpay found to be due toGrassini shall be computed in accordance with the formulaset forth in VW. Woolworth Company,90 NLRB 289, andshall include interest in the amount and manner providedfor inIsis Plumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact, and uponthe entire record in this case,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Sec-tion 2(2) of the Act and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.Michael Grassini, while in Respondent's employ, wasa supervisor within the meaning of the Act.4.By discharging Michael Grassini because he gave testi-mony under the Act, thereby restraining and coercing em-ployees in the exercise of rights guaranteed in Section 7 ofthe Act,Respondent has engaged,and is engaging, in anunfair labor practice within the meaning of Section 8(a)(1)34 In view of this conclusion it is unnecessary to consider whetherGrassini's discharge was also violative of Sec 8(a)(4) of the Act,as allegedby the GeneralCounsel.BetterMonkey Grip Company, supra515of the Act.5.Respondent did not engage in any other unfair laborpractice within the meaning of Section 8(a)(1) of the Act.6.Respondent did not engage in an unfair labor practicewithin the meaning of Section 8(a)(3) of the Act by dis-charging Michael Grassini.7.The unfair labor practice engaged in by Respondent,as set forth in Conclusion of Law 4, above, affects com-merce within the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 35ORDERRespondent, Bedford Discounters, Inc., its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Discharging, suspending, laying off, disciplining, orotherwisediscriminatingagainst any witness because he hasgiven testimony under the National Labor Relations Act, asamended.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights to self-organization, to form, join, or assist labor orga-nizations, to bargain collectively through representatives oftheir own choosing, or to engage in other concerted activi-ties for the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the NationalLabor Relations Act, as amended, or to refrain from any orall such activities, except to the extent that such right maybe affected by an agreement requiring membership in alabor organization as a condition of employment in con-formity with Section 8(a)(3) of said Act.2.Take the following affirmative action which, it isfound, will effectuate the policies of the National LaborRelations Act, as amended:(a)Offer Michael Grassini immediate and full reinstate-ment to his former supervisory position or, if that positionno longer exists, to a substantially equivalent position, with-out prejudice to his seniority or other rights and privileges,and make him whole in the manner set forth in the sectionof this Decision entitled "The Remedy" for any loss ofearnings he may have suffered by reason of Respondent'sunlawful conduct.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c)Post at its premises copies of the attached noticemarked "Appendix." 36 Copies of said notice, on forms pro-15 In the eventno exceptions are filed as provided by Sec 102.46 of theRules and Regulationsof the National Labor Relations Board, thefindings,conclusions, and recommended Order herein shall, as providedin Sec 102.48of the Rules and Regulations,be adopted by the Board andbecome itsfindings,conclusions, and order, and all objections thereto shall be deemedwaivedfor allpurposes36 In the event that theBoard'sOrder is enforced bya Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "PostedPursuantContinued 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDvided by the Regional Director for Region 1, after beingduly signed by Respondent's representative, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees and supervisors are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(d)Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that paragraphs 7(a), 10, insofar asitalleges asa reason for Michael Grassmi's discharge hisactivity in support of Retail Store Employees Union, Local372, Retail Clerks International Association, and I I of thecomplaint be, and they hereby are, dismissed.case brought under the National Labor Relations Act.WE WILL NOT in any similar way interfere with anyright given employees by the National Labor RelationsAct.Because it has been decided That we fired MichaelGrassing, who was the manager of our meat depart-ment, for testifying as a government witness in a casebrought against us under the National Labor RelationsAct:WE WILL immediately offer to take Michael Grassingback to work for us at his old job as manager of ourmeat department. If that job no longer exists we willimmediately offer Michael Grassini a job just like thejob he had when we fired him.WE WILL pay Michael Grassini any salary he lostbecause we fired him.BEDFORD DISCOUNTERS, INCAPPENDIX(Employer)NOTICE TO EMPLOYEESAND SUPERVISORSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law and has ordered us topost this notice and we intend to carry out the order of theBoard and abide by the following:WE WILL NOT fire, lay off, suspend, discipline in anyway, or do anything else to the disadvantage of anyemployee or supervisor, including the manager of anyof our departments, because he or she has appeared asa witness or has testified at the trial or hearing of anyto a Judgment of the United StatesCourt ofAppeals Enforcing an Order ofthe NationalLaborRelations Board "DatedBy(Representative)(Title)We will immediately notify Michael Grassmi, if he is pre-sently serving in the Armed Forces of the United States, ofhis right to full reinstatement, upon application after dis-charge from the Armed Forces, in accordance with the Se-lective Service Act and the Universal Military Training andService Act.Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date-of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 7thFloor, Bulfinch Building, 15 New Chardon Street, Boston,Massachusetts 02114, Telephone 617-223-3300.